Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 1 of 7




DISTRICT COURT, BOULDER COUNTY,
STATE OF COLORADO

Court Address: 1777 6th Street                              DATE FILED: March 8, 2021 4:39 PM
               Boulder, CO 80302                            FILING ID: 9D9BDDC2E58A5
                                                            CASE NUMBER: 2021CV30200


Plaintiff:   PANAGIOTA BERNAQUER

v.

Defendants: WESTPAC REALTY FUND II, LLC and
HZ OPS HOLDINGS, INC                                            ▲COURT USE ONLY▲

Attorneys for Plaintiff:
S. Paige Singleton (#49011)
Jared J. Mazzei (#50758)                                     Case No:
BENDINELLI LAW FIRM, PC
9035 Wadsworth Pkwy, Suite 4000                              Division:
Westminster, CO 80021
Tel: 303.940.9900
Fax: 303.940.9933
Email: SPS@COLawFirm.com; JJM@COLawFirm.com

                           COMPLAINT AND JURY DEMAND


       COMES NOW Plaintiff, Panagiota Bernaquer, by and through her attorneys, the
Bendinelli Law Firm, P.C., with her Complaint against Defendants Westpac Realty Fund II, LLC
(“Westpac”), a limited liability company; HZ OPS Holdings, INC (“HZ OPS”), a corporation. In
support thereof, Plaintiff states as follows:

                                      INTRODUCTION

1.      Plaintiff was injured on June 25, 2019, when she tripped over the edge of the sidewalk
        directly in front of a Popeyes Louisiana Kitchen (the “Restaurant”) located at 22996 E.
        Smoky Hill Road, Aurora, Colorado 80016 (hereinafter referred to as the “Incident”).

2.      Upon information and belief, at the time of the Incident, HZ OPS was the owner of the
        Restaurant.

3.      HZ OPS is a foreign corporation with a principle address of 4415 Highway 6, Sugar
        Land, Texas 77478.

4.      HZ OPS’ registered agent is Corporation Service Company located at 1900 W. Littleton
        Boulevard, Littleton, Colorado 80120.




                                                                                      EXHIBIT B
Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 2 of 7




5.    The Restaurant is situated in a shopping complex (the “Complex”) located at 22994 E.
      Smoky Hill Road, Aurora, Colorado 80016; Assessors Identification Number 2073-24-4-
      35-003.

6.    Upon information and belief, the Complex consists of three buildings which are recorded
      with the Arapahoe County Assessor as a convenience store (“Building 1”), a drive
      through car wash and an auto service center (collectively referred to as the “Buildings”).

7.    Upon information and belief, Westpac owned and operated the Complex at the time of
      the Incident.

8.    Westpac is a foreign limited liability company with a principle address of 3625 Dufferin
      Street, Ste 500, Toronto, ON M3K 1N4, Canada.

9.    Westpac’s registered agent is C T Corporation System located at 7700 E Arapahoe Rd
      Ste 220, Centennial, CO 80112-1268

10.   At the time of the Incident, Building 1 consisted of the Restaurant and the Circle K
      convenient store (“Circle K”).

11.   In front of Building 1 is a concrete sidewalk which runs the length of the Circle K and the
      Restaurant.

12.   In front of Building 1 are 7 general parking spaces and 2 handicap spaces (collectively
      referred to as the “Parking Lot”) separated by a 21’x 12’ ramp which leads to the front
      entrance of the Circle K.

13.   A 6-inch curb runs along the 7 general parking spaces.

14.   However, the height of the “curb” progressively decreases along the handicap spaces
      (right to left) until the Parking Lot runs level with the sidewalk.

15.   The left-most handicap space is directly in front of the entrance to the Restaurant (the
      “Entrance”).

16.   The edge of the sidewalk, which abuts the left-most handicap space, is approximately
      1.5-inches in height (the “Sidewalk Edge”).

17.   At the time of the Incident, Plaintiff was at the Restaurant with her two grandchildren to
      pick-up food.

18.   Plaintiff parked her vehicle in the left-most handicap space located directly in front of the
      Entrance.

19.   When approaching the Entrance, Plaintiff’s foot caught the 1.5-inch edge of the sidewalk
      causing her to fall forward and strike her face and knees on the concrete sidewalk.



                                               2
                                                                                         EXHIBIT B
Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 3 of 7




20.   Upon information and belief, immediately after the Incident, the Restaurant’s on-duty
      manager came outside to investigate what just occurred.

21.   While outside, the manager advised that multiple customers have tripped on the sidewalk
      edge prior to the Incident.

22.   At the time the manager made the statement he was acting within the course and scope of
      his employment of HZ OPS.

23.   Upon information and belief, at the time of Incident, HZ OPS owned, possessed,
      controlled, managed, supervised and utilized the Restaurant, the Parking Lot and the
      concrete sidewalk at least in part as a business open to the general public.

24.   Upon information and belief, at the time of Incident, Westpac owned, possessed,
      controlled, managed, supervised and utilized the Complex, the Parking Lot and the
      concrete sidewalk at least in part as a business open to the general public.

25.   The Sidewalk Edge was a dangerous condition.

26.   Defendants failed to remedy the dangerous condition posed by the Sidewalk Edge prior
      to the Incident.

27.   Defendants failed to warn of the dangerous condition posed by the Sidewalk Edge prior
      to the Incident.

28.   At the time of the Incident, Defendants were responsible for the care and maintenance of
      the Parking Lot and the sidewalk, including but not limited to clearly marking the
      Sidewalk Edge.

29.   At the time of the Incident, Westpac was responsible for ensuring the sidewalk and the
      Parking Lot were safe for use.

30.   At the time of the Incident, Westpac was responsible for ensuring the sidewalk and the
      Parking Lot complied the American with Disabilities Act, Accessibility Guidelines,
      Appx. D of 36 C.F.R. § 1191.1

          a. A change in level greater than ¼ inch between ground surface must be beveled
              and changes in level greater ½ inch must be ramped. Sec. 303.

          b. Access aisle must adjoin an accessible route. Sec. 502.3

          c. Access aisle shall be the same level as the parking spaces they serve. Sec. 502.4.

          d. Parking spaces and access aisles shall be designed so that cars and vans, when parked,
             cannot obstruct the required clear width of adjacent accessible routes. Sec. 502.7.

          e. Such other and further violations to be revealed in discovery.


                                                 3
                                                                                            EXHIBIT B
Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 4 of 7




31.   Upon information and belief, HZ OPS and its employees, agents, or contractors, had a
      duty to advise Westpac and its employees, agents, or contractors of dangerous conditions,
      including the Sidewalk Edge.

32.   Upon information and belief, HZ OPS and its employees, agents, or contractors, had a
      duty to report the occurrence of trip and falls that occurred on the Sidewalk Edge to
      Westpac and its employees, agents, or contractors.

33.   As a result of the injuries Plaintiff suffered in the Incident, Plaintiff has undergone
      extensive medical care, including but not limited to physical therapy, consulting with
      family medicine practitioners, pain management specialists, neurologists and pain
      management surgeons.

34.   Plaintiff’s injuries are permanent and debilitating.

35.   Plaintiff suffers from pain, numbness, and weakness in her knee region, affecting her
      ability to walk.

36.   As a result of the injuries Plaintiff suffered in the Incident, Plaintiff has required
      treatment, and will require future medical care, rehabilitation, physical therapy, and home
      services.

37.   At all relevant times, Defendants knew or should have known that its acts or omissions
      constituted a breach of its legal duties and created an unreasonably hazardous condition
      on the sidewalk at the time of the Incident.

38.   As a direct and proximate result of the negligent and unlawful acts of Defendants,
      Plaintiff has suffered physical injuries, damages, and losses, including, but not limited to,
      past and future medical expenses, emotional distress, pain and suffering, mental anguish,
      loss of enjoyment of life, and loss of earning potential, loss of home services, physical
      impairment, and physical disfigurement.

                                    PERSONAL JURISDICTION

39.   Pursuant to C.R.S. § 13-1-124(1)(a), this Court has personal jurisdiction over Defendants
      because they transact business in the state of Colorado.

40.   Pursuant to C.R.S. § 13-1-124(1)(b), this Court has personal jurisdiction over Defendants
      because they committed one or more tortious acts in the State of Colorado.

41.   Pursuant to C.R.S. § 13-1-124(1)(c), this Court has personal jurisdiction over Defendants
      because they own, uses, or possesses real property situated in the State of Colorado.

                           SUBJECT MATTER JURISDICTION

42.   Pursuant to C.R.S.A. Const. Art. VI § 9, this Court has subject matter jurisdiction over



                                                4
                                                                                         EXHIBIT B
Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 5 of 7




      this action because it involves a civil matter and District Courts are courts of general and
      original jurisdiction.

                                               VENUE

43.   Pursuant to C.R.C.P. 98(c)(1), venue is proper in Boulder County, Colorado, because
       Defendants conduct business throughout the State of Colorado.

                              FIRST CLAIM FOR RELIEF
                      (Premises Liability against Defendant HZ OPS)

44.   Plaintiff incorporates by reference all paragraphs set forth above.

45.   At the time of the Incident, Defendant HZ OPS owned, occupied or conducted activities
      at the Complex, on the Parking Lot and the sidewalk.

46.   Upon information and belief, at the time of the Incident, Defendant HZ OPS was a
      “landowner” of the Parking Lot and the sidewalk as defined by C.R.S. §13-21-115(1).

47.   Defendant HZ OPS owed a duty to its invitees to remove, report, correct or adequately
      warn of dangers to maintain a reasonably safe condition of all foreseeable dangers
      including the Sidewalk Edge.

48.   At the time of the Incident, Plaintiff was an Invitee pursuant to C.R.S. § 13-21-115(5)(a)
      because she entered onto the Complex, Parking Lot and sidewalk to transact business in
      which Plaintiff and Defendant HZ OPS were mutually interest.

49.   At the time of the Incident, the Sidewalk Edge created unreasonable risk of injury to
      invitees of the Restaurant including Plaintiff.

50.   Upon information and belief, the Sidewalk Edge existed for an extended period of time
      prior to the occurrence of the Incident.

51.   At the time of the Incident, Defendant HZ OPS, through its employees and/or agents,
      knew or reasonably should have known about the dangers created by the dangerous
      condition of the Sidewalk Edge.

52.   At all relevant times, Defendant HZ OPS failed to use reasonable care to protect against
      the dangerous condition of the Sidewalk Edge of which it knew or reasonably should
      have known, including but not limited to removing, correcting or giving adequate
      warning of the danger posed by the Sidewalk Edge.

53.   As a direct and proximate result of Defendants’ unreasonable failure to exercise
      reasonable care against the danger of which it knew or should have known, Plaintiff has
      suffered injuries, damages, and losses more fully described herein.




                                               5
                                                                                        EXHIBIT B
Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 6 of 7




                             SECOND CLAIM FOR RELIEF
                          (Negligence against Defendant HZ OPS)

54.   Plaintiff incorporates by reference all paragraphs set forth above.

55.   In the alternative, if Defendant HZ OPS was not a “landowner” of the Parking Lot and
      sidewalk as defined by C.R.S. §13-21-115(5)(a), Defendant HZ OPS owed a duty to its
      customers, including Plaintiff, to manage and operate the Restaurant in a reasonably safe
      manner, including providing safe and ADA compliant access to the Restaurant.

56.   Defendant HZ OPS owed a duty to its customers, including Plaintiff, to remove, report,
      correct or adequately warn of dangers to maintain a reasonably safe condition of all
      foreseeable dangers including the Sidewalk Edge.

57.   At the time of the Incident, the Sidewalk Edge created unreasonable risk of injury to
      customers of the Restaurant including Plaintiff.

58.   At all relevant times, Defendant HZ OPS breached its duty to Plaintiff and was negligent
      by failing to exercise reasonable care in the management of the Restaurant by, inter alia:

         a. Failing to remediate the hazardous condition of the Sidewalk Edge;

         b. Failing to provide adequate warning of the danger posed by the Sidewalk Edge;

         c. Failing to report the hazardous condition of the Sidewalk Edge;

         d. Failing to provide safe access to the Restaurant;

         e. Failing to provide ADA compliant access to the Restaurant; and

         f. Such other and further acts to be revealed in discovery.

59.   As a direct and proximate result of Defendant HZ OPS’ negligent acts and omissions,
      Plaintiff has suffered injuries, damages, and losses more fully described herein.

                              THIRD CLAIM FOR RELIEF
                       (Premise Liability against Defendant Westpac)

60.   Plaintiff incorporates by reference all paragraphs set forth above.

61.   At the time of the Incident, Plaintiff was an Invitee pursuant to C.R.S. § 13-21-115(5)(a)
      because she entered onto the Complex, Parking Lot and sidewalk to transact business in
      which Plaintiff and Defendant Westpac were mutually interest.

62.   Upon information and belief, at the time of the Incident, Defendant Westpac was a
      “landowner” of the Parking Lot and the sidewalk as defined by C.R.S. §13-21-115(1).



                                               6
                                                                                        EXHIBIT B
Case 1:21-cv-01259-NRN Document 3 Filed 05/07/21 USDC Colorado Page 7 of 7




63.    At the time of the Incident, Defendant Westpac, through its employees and/or agents,
       knew or reasonably should have known of the danger created by the Sidewalk Edge.

64.    At all relevant times, Defendant Westpac retained control and was responsible for the
       repairs of and ensuring ADA compliance of the Complex, Parking Lot and sidewalk
       including but not limited to the Sidewalk Edge where the Incident occurred.

65.    At all relevant times, Defendant Westpac owed a non-delegable duty to Plaintiff, to
       remove, correct or adequately warn of known dangers including the Sidewalk Edge.

66.    At all relevant times, Defendant Westpac breached its duty by failing to exercise
       reasonable care in removing, correcting or adequately warning of known dangers on the
       Parking Lot and sidewalk, including but not limited to failing to properly warn of the
       Sidewalk Edge and ensure ADA compliance.

67.    As a direct and proximate result of Defendant Westpac’s breach of its duties, Plaintiff has
       suffered injuries, damages, and losses more fully described elsewhere herein.

                                DEMAND FOR JURY TRIAL

68.    Plaintiff incorporates by reference all paragraphs set forth above.

69.    PLAINTIFF DEMANDS TRIAL BY JURY on all of her claims set forth above.

        WHEREFORE, Plaintiff requests that judgment be entered in her favor against
Defendants for all available relief, including without limitation, economic damages, non-
economic damages, damages for physical impairment and disfigurement, as well as interest,
costs, and attorney fees and any other such relief this Court deems proper, allowable by law.

Dated this 8th day of March 2021.

                                                     BENDINELLI LAW FIRM, P.C.
                                                     This pleading is filed electronically pursuant to C.R.C.P. 121 § 1-
                                                     26. The original signed pleading is in counsel’s file.


                                                     By: /s/ Jared J. Mazzei
                                                     S. Paige Singleton (#49011)
                                                     Jared J. Mazzei (#50758)
                                                     Attorneys for Plaintiff
Plaintiff’s Address:
2635 S. Rifle Street
Aurora, CO 80013




                                                7
                                                                                                           EXHIBIT B
